NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TERESA LEE,                                 )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-59
                                            )
HSBC BANK USA, NATIONAL                     )
ASSOCIATION, as indenture trustee           )
of the FBR Securitization Trust 2005-4,     )
Mortgage Backed Notes, Series               )
2005-4,                                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Teresa Lee, pro se.

Shannon T. Sinai and Brandon S. Vesely of
Albertelli Law, Tampa, for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and VILLANTI, JJ., Concur.